Citation Nr: 1446569	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-35 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left wrist nerve damage, to include as aggravated during service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1970 to November 1970, served in a reserve unit, where he may have served unverified periods of ACDUTRA or inactive duty for training (INACDUTRA), and then had active duty from May 1, 1972 to June 14, 1972 (verified by the service department as 1 month, 14 days of active service).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned at December 2010 Video Conference hearing.  The hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran was not on authorized travel to a period of scheduled INACDUTRA when he incurred a left wrist injury in a car accident on February 13, 1972. 

2.  Lay evidence and competent medical opinion overwhelmingly establish that residuals of an injury to the left wrist incurred prior to service were not permanently aggravated during the Veteran's brief active service.  


CONCLUSION OF LAW

The criteria for service connection for left wrist nerve damage have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(e), 3.159, 3.303, 3.306, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that the Veteran was provided the required notice in a letter dated May 2007.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Thus, VA has satisfied its notification obligations. 

As noted above, the Veteran has provided testimony before the Board.  The Board hearing chairperson has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Acting Veterans Law Judge identified the issue on appeal.  The Veteran's testimony revealed that he was aware of the evidence required to substantiate his claim.  Not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue[s] material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The duties to assist the Veteran at the hearing were fulfilled.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided a VA examination in connection with his claim in January 2012.  The Board notes that, at that examination, the Veteran reported he was receiving Social Security Administration (SSA) benefits due to psychiatric disability.  The Veteran did not request that SSA records be obtained and indicated, in essence, that the SSA records were not relevant to the claim on appeal.  It would be fruitless to attempt to obtain these records.  Under the circumstances, the Board finds no duty to obtain those records prior to appellate review of this claim.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran seeks service connection for left wrist nerve damage.  Specifically, the Veteran contends that he was en route to a weekend training exercise (INACDUTRA) on Sunday, February 13, 1972 when he sustained an injury to the area of his left wrist in a car accident.  The Veteran also asserts that residuals of his left wrist injury never properly healed before he was called to active duty in May 1972, and that his active service aggravated the injury.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be granted for disability resulting from injury, but not disease, incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106; 38 C.F.R. § 3.6(e).  A veteran who incurs an injury while proceeding directly to or returning directly from INACDUTRA shall be deemed to have been on INACDUTRA at the time of the injury.  38 C.F.R. § 3.6(e).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability was summarized.  The Court stated that when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  In this case, there is no record as to whether the Veteran was examined on entry into service, as no records have been located.  Therefore, the medical opinion addresses whether it clear and unmistakable that residuals of a left wrist area injury were present prior to service and whether it is clear and unmistakable that the left wrist area injury residuals were or were not aggravated in service. 

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the pre-existing condition.  38 U.S.C. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2013) (where service connection is based on aggravation in active service, the rating is for the degree of disability over and above the degree of disability existing at the time of entrance into active service, deducting from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service). 

Analysis

The records of the Marine Corps Reserve unit to which the Veteran was assigned reflect that the unit conducted monthly INACDUTRA at the time of the Veteran's induction in 1970.  The Veteran missed INACDUTRA scheduled in June 1971, August 1971, and October 1971.  He attended INACDUTRA scheduled in November 1971, and was brought before the Commanding Officer.  He was advised that the medical report he submitted to obtain an excused absence for the October 1971 drill was insufficiently detailed.  In December 1971, the Veteran missed INACDUTRA scheduled for the first full weekend in December.  In January 1972, the Veteran missed INACDUTRA scheduled for January 8 and January 9, 1972, the first full non-holiday weekend in January.  The following week, the Veteran was sent a letter directing him to submit an excuse for missing January 1972 INACDUTRA.  INACDUTRA for the unit was scheduled for February 5 and 6, 1972, the first full weekend of the month.  The Veteran did not appear.  

A letter advising him to meet with the Commanding Officer on February 15, 1972 was mailed.  The return receipt of record for this letter shows that the Veteran himself signed the return receipt, on February 15, 1972, as it required an "addressee only" signature.  The Veteran missed INACDUTRA scheduled for the first full weekend in March 1972.  The Veteran was then referred to the local draft board, and was ordered to report for involuntary active duty in May 1972.  

The Veteran has, throughout the pendency of this appeal, stated that he was injured on his way to attend INACDUTRA on February 13, 1972.  However, the unit records reflect that the unit held its scheduled monthly training on February 5, 1972 and February 6, 1972.  The Veteran was absent from that training.  If the Veteran believed he was on the way to an ordered period of INACDUTRA on February 13, 1972, he was mistaken.  The detailed records of his attendance at scheduled INACDUTRA includes no notation that he was scheduled for or authorized to travel for INACDUTRA scheduled for February 13, 1972.  Moreover, given the Veteran's documented absences, it is not credible that the unit would have failed to advise the Veteran of the scheduled INACDUTRA dates.  

The governing regulation authorizes service connection for injuries incurred during authorized travel to and from ordered duty, including INACDUTRA.  The record requires the Board to consider whether the Veteran is entitled to direct service connection for residuals of a left wrist injury, since the Veteran testified that he was in uniform and on the way to INADCUTRA when he injured his left wrist on February 13, 1972.  However, the Veteran's unit records very specifically show that the unit conducted its monthly INACDUTRA the prior weekend, not on the weekend in which February 13, 1972, fell.  There is no indication in the records that the Veteran was offered an opportunity to attend a make-up drill on Sunday, February 13, 1972.  

The regulation addresses service connection for injury incurred during travel only where the travel is "authorized or required" and the injury is incurred "while proceeding directly to or returning directly from" INACDUTRA.  By law, a Veteran's mistaken belief that they are proceeding to INACDUTRA does not meet the criteria for a grant of service connection for injury incurred during authorized travel.  Direct service connection for injuries received on February 13, 1972, is not authorized under the law.  

The Veteran himself does not contend that an injury to the left wrist region was incurred in service.  Rather, he has consistently stated that the injury at issue was incurred prior to induction into active service in May 1972.  The Veteran has specifically provided buddy statements supporting the Veteran's description of the events prior to service.  

As noted above, the Veteran's service medical records (SMRs) from his active duty period have been lost and a formal finding of unavailability was issued in April 2012.  When a Veteran's service records are lost or destroyed, the VA has a heightened duty to assist in the development of a claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 38 C.F.R. § 3.159(c).

A post-service July 1972 VA treatment record reflects that the Veteran sought evaluation for a laceration of the volar aspect of the left wrist (palmar side of the wrist).  He reported inability to make a fist, among other symptoms.  The provider concluded that the Veteran had a nerve injury.  The Veteran was scheduled for VA surgical treatment in August 1972, but left the hospital before the procedure could be performed due to a family emergency.  There is no record that the Veteran returned for further VA treatment of the residuals of a laceration of the left wrist proximate to his service discharge.

VA treatment records from August 2007 show that the Veteran was treated for decreased function of the left hand, which he reported to have resulted from a 1972 motor vehicle accident.  The Veteran reported that he has experienced numbness and tingling in his hand since 1972, but that the symptoms have worsened recently.  

The Veteran submitted a February 2011 statement from his private doctor, who stated that he treated the Veteran for neuropathy, and that the Veteran had worsening symptoms of numbness, pain, weakness, and Raynaud's phenomena due to a traumatic nerve injury suffered years ago.  (The Board notes that while the physician did not state what body part he was treating, the Board will assume that he was referring to the left hand/wrist.)    

The Veteran was afforded VA examination in January 2012.  The Veteran reported a left wrist laceration in February 1972.  After his service discharge, he worked as a truck driver (1972 to 1992), as a loader on a loading rack at a factory, and then as a heavy equipment operator until 1999, when he began receiving Social Security Administration benefits due to his psychiatric disorder.  He reported that he had no restriction on use of his hands during any period of employment.  He reported that motion in the left hand was restricted when he entered service, but that his medical treatment and assigned duties in service further aggravated the injury.  The Veteran told the examiner that while on active duty, he attended physical therapy twice a day and did not participate in regular training, and was assigned to clean toilets and mop floors instead.  The Veteran reported that he was discharged honorably because he was unable to perform the physical duties expected of him, and that he continued to have trouble over the years with such tasks as tying a tie or fastening buttons, as well as with pain and numbness, although improved motion returned in the left hand within about a year after his service.  Post-service, the Veteran reported treatment for bilateral carpal tunnel syndrome since at least March 2002.  

The examiner concluded that the Veteran had bilateral carpal tunnel syndrome, worse in the right hand.  The Veteran, who reported that he was right-handed, had a right carpal tunnel release in 2007.  The examiner concluded that diminished sensation in the left hand, left thenar muscle atrophy, and other symptoms, were consistent with Grade 4 left carpal tunnel syndrome.  The examiner concluded that the Veteran did not currently have a left "wrist condition" but rather, had a post-crush injury of the left hand with residual traumatic carpal tunnel syndrome stemming from the February 1972 car accident.  

The examiner further concluded that an injury to the left hand clearly and unmistakable existed prior to the Veteran's service.  The examiner further concluded that the Veteran's post-service employment for many years in jobs requiring manual labor and use of the hands, without any employment restriction, clearly and unmistakable established that the injury to the left hand was not permanently aggravated as a result of the Veteran's service from May 1972 to June 1972.  

The examiner opined that the claimed condition clearly and unmistakably existed prior to the Veteran's service.  The examiner stated that, although no records of the Veteran's pre-service or in-service post-operative care exist, the care that the Veteran reported receiving was consistent with the pre-service injury reported.  The Board finds that the Veteran's post-service medical records, the Veteran's statements and testimony, and lay statements submitted by several individuals, clearly and unmistakably rebut the presumption that the Veteran was in sound condition as to his left arm and hand at the time of his entry into active service.  

that upon separation from active service, the Veteran worked as a truck driver, a loader on a loading rack, and then again as a truck driver until he stopped working and started receiving Social Security Administration benefits for bipolar disorder and depression around 2006.  

The Veteran's service medical records are missing, so the lack of evidence of in-service evidence about his left hand functioning is neither favorable nor unfavorable to the claim.  The examiner opined that after many years of performing jobs which required him to use his hands repetitively, the Veteran ended up with bilateral, equally severe carpal tunnel syndromes and ulnar nerve compressions, with his right hand condition being surgically corrected in March 2002.  The examiner stated that the February 1972 motor vehicle accident was considered the "initial insult" for the nerve damage, but that the Veteran's work history likely contributed to the current severity of his left carpal tunnel syndrome and ulnar nerve compression.  The examiner also noted that, based on medical literature, a common trigger of carpal tunnel syndrome is trauma.      

Multiple lay statements from September 2002 to May 2012 attested to the fact that the Veteran injured his left hand in a February 1972 motor vehicle accident, arrived on active duty with an injured hand in May 1972, was placed on limited duty once he was in active service based on his left hand injury, and was released from involuntary active duty in June 1972, as he was unable to meet the physical requirements of service.

In sum, although the Veteran sought evaluation of his left hand functioning in July and August 1972, he did not receive further treatment until about March 2002, some 30 years after the Veteran's February 1972 motor vehicle accident in which he injured his left wrist.  The passage of many years between the 1972 complaints and the need for further treatment in 2002 is consistent with the examiner's conclusion that the Veteran did not sustain permanent aggravation of residuals of injury to the left wrist region during his brief active service.  

The examiner noted that once the Veteran separated from active service, he worked in the civilian world without medical history or documentation of loss of the use of his left hand.  The Veteran reported that he worked without any restrictions related to the use of his left hand.  The examiner opined that the types of employment and manual labor the Veteran performed without restriction in use of the left hand are inconsistent with an increase in disability during service.  

Moreover, the Veteran himself reported that his left hand motion improved during the year following his service discharge.  The Veteran's own statement establishes that, if residuals of the injury to the left wrist increased during service, that increase was not permanent, as his use of his left hand improved following his service discharge.  As set forth above, a temporary increase in symptoms does not establish "aggravation" for VA purposes.  

The Veteran's VA medical records from 2007 to 2009 show that the Veteran complained of left wrist issues, but stated that they stemmed from a motor vehicle accident in 1972, and did not mention anything about his active service aggravating the symptoms.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Veteran's statements soon after his active service, as well as over 30 years of post-service employment driving trucks and other heavy machinery, combined with a relatively recent history of medical treatment for left wrist problems, are more persuasive than later statements in connection with this claim asserting a continuity of symptomatology and aggravation.  38 C.F.R. § 3.303(b).
    
The 2012 medical opinion is highly probative evidence addressing the medical nexus question asked of the examiner.  The examiner discussed the Veteran's documented medical history, and his lay assertions and other lay evidence, and considered the finding of physical examination in light of medical principles and literature.  That opinion provided clear rationale for each opinion based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Significantly, the Veteran has not presented or identified any contrary medical evidence or opinion during the more than 40 years that has elapsed since the Veteran's service that supports the claim for service connection for left hand nerve damage or left carpal tunnel syndrome on any basis.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In short, the medical evidence is overwhelmingly unfavorable to the Veteran's claim.  The only evidence in support of the claim are medical statements by the Veteran, his family, or friends and fellow servicemembers.  The most persuasive lay evidence is the Veteran's own statement at his 2012 VA examination that his use of the left had improved by about a year after his active service, and that he was employed without restrictions due to any disability of the left arm/wrist/hand.  

The Veteran's lay medical statements pertinent to aggravation of a pre-existing disability in service establish that the Veteran's active service of 1 month, 14 days did not result in permanent aggravation of pre-existing residuals of injury to the left wrist area.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2) (2013); Layno v. Brown, 6 Vet. App. 465 (1994) (competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The preponderance of the most persuasive lay evidence is unfavorable to the claim.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left wrist nerve damage, to include on the basis of aggravation in service.  As the evidence clearly and unmistakably establishes that the Veteran had a pre-existing injury of the left wrist area which was not incurred in service or authorized travel directly to a period of service and was not aggravated during his active service, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990
 


ORDER

The appeal for service connection for left wrist nerve damage as incurred or aggravated in service is denied. 



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


